Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT

FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of February 6, 2017 (this
“Amendment”), among BOOZ ALLEN HAMILTON INC., a Delaware corporation (the
“Borrower”), the Guarantors (as defined below), the Administrative Agent (as
defined below), the Collateral Agent (as defined below), and the Lenders party
hereto. Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided such terms in the
Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders from time to time party thereto and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), Collateral Agent and Issuing Lender, are parties to a Credit Agreement,
dated as of July 31, 2012 (as amended by the First Amendment to Credit
Agreement, dated as of August 16, 2013, the Second Amendment to Credit
Agreement, dated as of May 7, 2014, the Third Amendment to Credit Agreement,
dated as of July 13, 2016, and as otherwise heretofore amended, the “Credit
Agreement”);

WHEREAS, the Borrower has requested that (a) the Persons set forth on Schedule I
hereto (the “New Refinancing Tranche B Term Lenders”) make term loans (the “New
Refinancing Tranche B Term Loans”) in an aggregate principal amount of
$22,799,371.08 to the Borrower on the Fourth Amendment Effective Date (as
defined below) and (b) the Exchanging Lenders (as defined below) exchange their
Existing Tranche B Term Loans (as defined below) for term loans of like
aggregate principal amount (the “Exchanged Refinancing Tranche B Term Loans”
and, together with the New Refinancing Tranche B Term Loans, the “Refinancing
Tranche B Term Loans”), in each case subject to the terms and conditions set
forth herein; and

WHEREAS, pursuant to Section 10.1(c) of the Credit Agreement, the Borrower, the
Administrative Agent and the Refinancing Tranche B Term Lenders (as defined
below) agree to amend the Credit Agreement as set forth herein.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION ONE – REFINANCING TRANCHE B TERM LOANS.

(a)    Subject to the terms and conditions set forth herein and in the Credit
Agreement, each New Refinancing Tranche B Term Lender severally agrees to make
New Refinancing Tranche B Term Loans in Dollars to the Borrower on the Fourth
Amendment Effective Date in an aggregate principal amount not to exceed the
amount set forth opposite such New Refinancing Tranche B Term Lender’s name on
Schedule I hereto. Amounts borrowed under this Section 1(a) and repaid or
prepaid may not be reborrowed.

(b)    The proceeds of the New Refinancing Tranche B Term Loans shall be used
solely to repay in full all Initial Tranche B Term Loans outstanding under the
Credit Agreement immediately prior to the effectiveness hereof (the “Existing
Tranche B Term



--------------------------------------------------------------------------------

Loans”), other than the Existing Tranche B Term Loans of the Exchanging Lenders
that are exchanged for Exchanged Refinancing Tranche B Term Loans and deemed
repaid pursuant to paragraph (d) below, and to pay related accrued and unpaid
interest, fees and expenses.

(c)    Unless previously terminated, the commitments of the New Refinancing
Tranche B Term Lenders pursuant to Section 1(a) shall terminate upon the making
of the New Refinancing Tranche B Term Loans on the Fourth Amendment Effective
Date.

(d)    Each lender holding Existing Tranche B Term Loans that executes and
delivers a signature page to this Amendment and indicates thereon its election
of the “Cashless Settlement Option” (each such Lender, an “Exchanging Lender”
and, together with the New Refinancing Tranche B Term Lenders, the “Refinancing
Tranche B Term Lenders”; each Tranche B Term Lender that does not so elect, a
“Non-Exchanging Lender”) severally agrees, on the Fourth Amendment Effective
Date and subject to the terms and conditions set forth herein and in the Credit
Agreement, to exchange all (or such lesser amount as the Administrative Agent
may allocate to such Lender (any such Existing Tranche B Term Loans of such
Lender not allocated for exchange pursuant hereto, its “Non-Allocated Existing
Tranche B Term Loans”)) of its Existing Tranche B Term Loans (the aggregate
principal amount of Existing Tranche B Term Loans of such Lender so exchanged,
its “Exchanged Amount”) for Exchanged Refinancing Tranche B Term Loans (which
Existing Tranche B Term Loans so exchanged shall thereafter be deemed repaid and
canceled and no longer be outstanding) in an aggregate principal amount equal to
its Exchanged Amount. All accrued and unpaid interest on, and all other amounts
owing in respect of, the Existing Tranche B Term Loans of each Exchanging Lender
that are exchanged pursuant to this paragraph (d) (less the Exchanged Amount)
shall be repaid in full in cash on the Fourth Amendment Effective Date.

(e)    The Existing Tranche B Term Loans of each Non-Exchanging Lender and the
Non-Allocated Existing Tranche B Term Loans of each Exchanging Lender shall be
repaid in full in cash on the Fourth Amendment Effective Date, together with all
accrued and unpaid interest on, and all other amounts owing in respect of, such
Existing Tranche B Term Loans.

(f)    Unless the context shall otherwise require, the New Refinancing Tranche B
Term Lenders and the Exchanging Lenders shall constitute “Tranche B Term
Lenders”, “Term Lenders” and “Lenders” and the New Refinancing Tranche B Term
Loans and Exchanged Refinancing Tranche B Term Loans shall constitute “Initial
Tranche B Term Loans”, “Tranche B Term Loans”, “Term Loans” and “Loans”, in each
case for all purposes of the Credit Agreement (as amended hereby) and the other
Loan Documents. For the avoidance of doubt, the New Refinancing Tranche B Term
Loans and the Exchanged Refinancing Tranche B Term Loans shall constitute a
single Tranche under the Credit Agreement.

SECTION TWO – CREDIT AGREEMENT AMENDMENTS. Subject to the satisfaction of the
conditions set forth in Section Three hereof:

(a)    The following defined term shall be added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order:

“Fourth Amendment Effective Date”: February 6, 2017.

 

2



--------------------------------------------------------------------------------

(b)    The definition of “Applicable Margin” or “Applicable Commitment Fee Rate”
set forth in Section 1.1 of the Credit Agreement is hereby amended by replacing
the percentages “1.75%” and “2.75%” in clause (ii) thereof with “1.25%” and
“2.25%”, respectively.

(c)    Section 2.3(b) of the Credit Agreement is hereby amended by (x) replacing
“the last Business Day of December, 2016” with “the last Business Day of June,
2017” and (y) replacing “Third Amendment Effective Date” with “Fourth Amendment
Effective Date” in all three places where it appears.

(d)    Section 2.11(b) of the Credit Agreement is hereby amended by replacing
“Third Amendment Effective Date” with “Fourth Amendment Effective Date” in both
places where it appears.

SECTION THREE – CONDITIONS TO EFFECTIVENESS: This Amendment, the agreements of
the New Refinancing Tranche B Term Lenders and the Exchanging Lenders under
Section One hereof and the amendments set forth in Section Two shall become
effective on the date (the “Fourth Amendment Effective Date”) when each of the
following conditions shall have been satisfied:

(a)    Amendment. the Loan Parties and each Refinancing Tranche B Term Lender
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile or other
electronic transmission) the same to the Administrative Agent (or its counsel);

(b)    No Default; Representations and Warranties. (i) no Default or Event of
Default shall exist as of the Fourth Amendment Effective Date after giving
effect to this Amendment and the borrowing of the Refinancing Tranche B Term
Loans and (ii) all of the representations and warranties of the Loan Parties
contained in the Loan Documents shall be true and correct in all material
respects on the Fourth Amendment Effective Date as if made on and as of such
date (unless such representation or warranty relates to a specific date, in
which case such representation or warranty shall have been true and correct in
all material respects as of such specific date);

(c)    Borrowing and Prepayment. (i) the Administrative Agent shall have
received from the Borrower a notice of prepayment with respect to the Existing
Tranche B Term Loans (other than Existing Tranche B Term Loans that are
exchanged for Exchanged Refinancing Tranche B Term Loans) (the “Term Loan
Prepayment”) and a notice of borrowing with respect to the Refinancing Tranche B
Term Loans and (ii) substantially contemporaneously with the other transactions
contemplated hereby, the Borrower shall have made the Term Loan Prepayment and
shall have paid all accrued and unpaid interest on all Existing Tranche B Term
Loans and other amounts required to be paid by it in connection therewith;

(d)    Fees. the Borrower shall have paid, or caused to be paid to the
Administrative Agent all fees and other amounts due and payable under or in
connection with this Amendment, including, without limitation, the fees payable
pursuant to Section 9 hereof and all fees and other amounts agreed to between
the Borrower and the joint lead arrangers of this Amendment, and, to the extent
invoiced in reasonable detail at least three Business Days prior to

 

3



--------------------------------------------------------------------------------

the Fourth Amendment Effective Date, all reasonable and documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder or under
any other Loan Document;

(e)    Legal Opinions; Certificates. the Administrative Agent shall have
received legal opinions and closing certificates (consistent with those
delivered on the Closing Date pursuant to clauses (f) and (g) of Section 5.1 of
the Credit Agreement, taking into account any changes to such counsel’s form of
opinion on account of developments in opinion practice), together with
appropriate insertions and attachments (including true and complete copies of
resolutions of the board of directors or a duly authorized committee thereof for
each of the Loan Parties approving and authorizing the execution, delivery and
performance of this Amendment, and the performance of the Credit Agreement as
amended hereby and a good standing certificate (or the equivalent thereof) for
the Borrower and the other Loan Parties from their respective jurisdictions of
formation); and

(f)    USA PATRIOT Act. the Lenders shall have received from the Borrower and
each of the Loan Parties documentation and other information reasonably
requested by any Lender no less than 5 Business Days prior to the Fourth
Amendment Effective Date that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act.

SECTION FOUR – REPRESENTATIONS AND WARRANTIES; NO DEFAULTS. In order to induce
the Lenders to enter into this Amendment, each of the Loan Parties represents
and warrants, on the Fourth Amendment Effective Date, to each of the Lenders and
the Administrative Agent that:

(a)    the execution, delivery and performance by such Loan Party of this
Amendment is within such Loan Party’s corporate or other powers, has been
authorized by all necessary corporate or other organizational action, except
(other than with respect to the Borrower), to the extent such failure to do so
would not reasonably be expected to have a Material Adverse Effect, and has been
duly executed and delivered on behalf of the Loan Parties party hereto;

(b)    this Amendment and the Credit Agreement, as amended hereby, each
constitute a legal, valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law)
and the implied covenants of good faith and fair dealing;

(c)    all of the representations and warranties contained in the Credit
Agreement, as amended hereby, and in the other Loan Documents are true and
correct in all material respects on the Fourth Amendment Effective Date as if
made on and as of such date (unless such representation or warranty relates to a
specific date, in which case such representation or warranty were true and
correct in all material respects as of such specific date); and

 

4



--------------------------------------------------------------------------------

(d)    no Default or Event of Default exists as of the Fourth Amendment
Effective Date after giving effect to this Amendment and the borrowing of the
Refinancing Tranche B Term Loans.

The Administrative Agent shall give prompt notice in writing to the Borrower of
the occurrence of the Fourth Amendment Effective Date. It is understood that
such writing may be delivered or furnished by electronic communication.

SECTION FIVE – SECURITY. The Loan Parties acknowledge that (a) the Refinancing
Tranche B Term Loans constitute Borrower Obligations (as defined in the
Guarantee and Collateral Agreement) and (b) notwithstanding the effectiveness of
this Amendment, (i) the Guarantee and Collateral Agreement shall continue to be
in full force and effect, (ii) the Guarantor Obligations of each Guarantor are
not impaired or affected and (iii) all guarantees made by the Loan Parties
pursuant to the Guarantee and Collateral Agreement and all Liens granted by the
Loan Parties as security for the Borrower Obligations (including the Refinancing
Tranche B Term Loans) and the Guarantor Obligations pursuant to the Guarantee
and Collateral Agreement continue in full force and effect; and, further,
confirm and ratify their respective obligations under each of the Loan Documents
executed by the Loan Parties, as amended hereby.

SECTION SIX – SEVERABILITY. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION SEVEN – CONTINUING EFFECT; NO OTHER WAIVERS OR AMENDMENTS. Except as
expressly set forth herein, this Amendment shall not (i) constitute a
substitution or novation, or a payment and reborrowing, or a termination, of the
Obligations outstanding under the Credit Agreement (other than with respect to
the Existing Tranche B Term Loans) or instruments guaranteeing or securing the
same, which shall remain in full force and effect, except as modified hereby or
(ii) by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent or the Loan Parties under the Credit Agreement, as amended hereby, the
Guarantee and Collateral Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement, as
amended hereby, the Guarantee and Collateral Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement, as amended hereby, the Guarantee and Collateral
Agreement or any other Loan Document in similar or different circumstances.
After the Fourth Amendment Effective Date, any reference in any Loan Document to
the Credit Agreement shall mean the Credit Agreement, as amended hereby. This
Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement, as amended hereby, and the other Loan Documents.

 

5



--------------------------------------------------------------------------------

SECTION EIGHT – COUNTERPARTS. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile or electronic (i.e. “pdf”) transmission shall be effective as delivery
of a manually executed counterpart hereof.

SECTION NINE – PAYMENT OF FEES AND EXPENSES. The Borrower agrees to pay or
reimburse the Administrative Agent for all of its reasonable and documented
out-of-pocket costs and expenses incurred in connection with this Amendment
including, without limitation, the reasonable fees and disbursements and other
charges of Cravath, Swaine & Moore LLP, counsel to the Administrative Agent.

SECTION TEN – GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY. The provisions of Sections 10.12 and
10.17 of the Credit Agreement are hereby incorporated by reference herein,
mutatis mutandis.

SECTION ELEVEN – TAX MATTERS. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Fourth Amendment Effective Date, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

 

 

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

BOOZ ALLEN HAMILTON INC. By:  

/s/ Lloyd W. Howell, Jr.

Name:   Lloyd W. Howell, Jr. Title:  

Executive Vice President, Chief

Financial Officer and Treasurer

BOOZ ALLEN HAMILTON INVESTOR CORPORATION By:  

/s/ Lloyd W. Howell, Jr.

Name:   Lloyd W. Howell, Jr. Title:  

Executive Vice President, Chief

Financial Officer and Treasurer

BOOZ ALLEN HAMILTON ENGINEERING HOLDING CO., LLC By:  

/s/ Laura S. Adams

Name:   Laura S. Adams Title:   Treasurer

[Signature Page to Fourth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

BOOZ ALLEN HAMILTON ENGINEERING SERVICES, LLC By:  

/s/ Laura S. Adams

Name:   Laura S. Adams Title:   Treasurer SDI TECHNOLOGY CORPORATION By:  

/s/ Laura S. Adams

Name:   Laura S. Adams Title:   Treasurer

[Signature Page to Fourth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent By:  

/s/ Cindy Jordan

Name:   Cindy Jordan Title:   Assistant Vice President

[Signature Page to Fourth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as New Refinancing Tranche B Term Lender By:  

/s/ Matt Powers

Name:   Matt Powers Title:   Director

[Signature Page to Fourth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

[Signature page for Exchanging Lenders posted separately]



--------------------------------------------------------------------------------

SCHEDULE I

New Refinancing Tranche B Term Loans

 

New Refinancing Tranche B Term Lender

  

New Refinancing Tranche B Term Loan Amount

 

Bank of America, N.A.

   $ 22,799,371.08   

TOTAL

   $ 22,799,371.08   